FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 11, 2022

                                       No. 04-22-00011-CR

                                      Frederick O. SILVER,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the County Court at Law No. 1, Bexar County, Texas
                                   Trial Court No. 671214
                          Honorable Helen P. Stowe, Judge Presiding


                                          ORDER
       On January 6, 2022, Frederick O. Silver filed a notice of appeal. It appears he is
attempting to appeal an order granting a motion for warrant pursuant to article 17.19 of the Code
of Criminal Procedure.

        In general, we have jurisdiction to consider an appeal by a defendant in a criminal case
only when the trial court has signed a judgment of conviction. Apolinar v. State, 820 S.W.2d
792, 794 (Tex. Crim. App. 1991). We do not have jurisdiction to review interlocutory orders
unless that jurisdiction has been expressly granted to us by law. Id.

        Appellant is therefore ordered to show cause in writing by January 21, 2022 why this
appeal should not be dismissed for want of jurisdiction. If appellant fails to respond satisfactorily
within the time provided, the appeal will be dismissed.

       We further order all deadlines in this appeal stayed until further order of the court.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of January, 2022.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court